EXHIBIT 10.7

[FORM OF AMENDMENT TO BE EXECUTED WITH EACH OFFICER

PARTY TO A SEVERANCE AGREEMENT]

FIRST AMENDMENT

TO THE

AK STEEL HOLDING CORPORATION

EXECUTIVE OFFICER SEVERANCE AGREEMENT

WITH [INSERT NAME OF EXECUTIVE OFFICER]

 

--------------------------------------------------------------------------------

WHEREAS, the parties to this First Amendment entered into and executed an
Executive Officer Severance Agreement (the “Agreement”) dated July 26, 2004; and

WHEREAS, the parties desire to bring the Agreement into compliance with recently
effective provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder; and

WHEREAS, unless the Agreement is amended to bring it into compliance with
Section 409A and the regulations promulgated thereunder, it could result in
substantial tax penalties and other consequences for the undersigned Executive
Officer;

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

A. Section E(1) of the Agreement is hereby amended to read as follows:

“1. Basic Severance Benefits. If your employment with AKS is involuntarily
terminated without Cause pursuant to Section C(1), AKS will pay you, regardless
of whether or not you execute a Release of Claims (as defined in Section E(2)
below), severance pay equal to your base salary for a period of six months from
your Date of Termination. The aggregate of such severance pay shall be paid to
you in a single, undiscounted lump sum payment within ten days following your
Date of Termination.”

B. Section E(2) of the Agreement is hereby amended to read as follows:

“2. Supplemental Severance Benefits. If your employment with AKS is
involuntarily terminated without Cause pursuant to Section C(1), and you execute
and provide to AKS within sixty days after your Date of Termination a complete,
full and effective (i.e. no longer revocable) release of all claims against AKS
that is in a form reasonable and customary (“Release of Claims”), then you shall
be entitled, in addition to the severance pay provided under Section E(1) above,
to the following supplemental benefits:”



--------------------------------------------------------------------------------

C. Section E(2)(a) of the Agreement is hereby amended to read as follows:

“a. Additional Base Salary. Severance pay based upon your base salary shall be
paid for an additional              [eighteen, twelve, or six, as appropriate]
months beyond the period paid pursuant to Section E(1). Such additional base
salary payable as severance shall be paid to you in a single, undiscounted lump
sum payment within ten days after the effective date of your Release of Claims.”

D. In all other respect, the parties intend the Agreement to remain in effect
and as agreed to as of the Effective Date of the Agreement.

IN WITNESS WHEREOF, the parties accept and agree to the foregoing terms, and
have executed this Agreement in duplicate on the dates set forth below their
respective signatures.

 

AK STEEL HOLDING CORPORATION By:  

 

 

James L. Wainscott, Chairman, President

& Chief Executive Officer

Date:  

 

AK STEEL CORPORATION By:  

 

 

James L. Wainscott , Chairman, President

& Chief Executive Officer

Date:  

 

 

Signature of Executive Officer

 

Name (Please print) Date:  

 

 

- 2 -